IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF L.R., JR., MINOR         : No. 391 WAL 2019
CHILD                                       :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: L.R., SR. NATURAL              : from the Order of the Superior Court
FATHER                                      :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of November, 2019, the Petition for Allowance of Appeal

is DENIED.